IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40258
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GILBERT MELGAR, JR.,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-00-CR-441-2
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Gilbert Melgar, Jr., appeals from his sentence for

possession with intent to distribute over 1,000 kilograms of

marijuana.     Melgar contends that the district court failed to

consider his motion for downward departure pursuant to U.S.S.G.

§ 5K2.12 (Coercion and Duress).

     At sentencing, the district court questioned a DEA agent

about Melgar’s allegation of coercion but indicated it was

unconvinced that coercion or duress had been shown.      This inquiry

demonstrates that the motion was considered and that the court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40258
                               -2-

did not mistakenly believe that it could not grant a motion for

downward departure on that basis.   The district court simply

concluded that a departure on this basis was not warranted, and

therefore we lack jurisdiction to consider the appeal.   See

United States v. Landerman, 167 F.3d 895, 899 (5th Cir. 1999).

     APPEAL DISMISSED.